         Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FRANK DIMARCO,                              :    Civil No. 3:20-CV-01335
                                            :
              Plaintiff,                    :
                                            :
              v.                            :
                                            :
BOROUGH OF ST. CLAIR, et al.,               :
                                            :
              Defendants.                   :    Judge Jennifer P. Wilson
                                  MEMORANDUM
        This is a First Amendment retaliation case that is currently before the court

on Defendants’ motion to dismiss for failure to state a claim upon which relief may

be granted. For the reasons that follow, the motion is granted in part and denied in

part.

                     BACKGROUND AND PROCEDURAL HISTORY

        This case began on July 31, 2020, when Plaintiff Frank J. DiMarco

(“DiMarco”) filed a complaint against Defendants the Borough of St. Clair (“St.

Clair” or “the borough”), Richard Tomko (“Tomko”), and William Dempsey

(“Dempsey”). (Doc. 1.) According to the allegations in the complaint, DiMarco

was hired as a part-time police officer for the borough in October 1997, and

subsequently hired as a full-time police officer in December 2001. (Id. ¶ 8.) At all

material times, he was a member of the Fraternal Order of Police (“FOP”), which

acted as the union for borough police officers. (See id. ¶¶ 9, 13.) The borough’s


                                           1
        Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 2 of 20




police department during the period relevant to this case consisted of a chief of

police, one sergeant, three full-time officers, and six part-time officers. (Id. ¶ 10.)

      Sometime in 2017, the position of sergeant within the borough’s police

department became vacant. (Id. ¶ 11.) Defendants Tomko and Dempsey

appointed one of the full-time officers, Officer Leskin (“Leskin”), to serve as the

acting sergeant. (Id.) This appointment allegedly ran contrary to borough policy,

which required the department to notify the civil service commission and conduct a

written and oral examination of officers who met certain civil service requirements

before a sergeant could be chosen from among those eligible officers. (Id.)

      At the time that Leskin was appointed to serve as acting sergeant, both

DiMarco and Leskin were eligible for the position under the borough’s civil

service rules. (Id. ¶ 12.) A third officer, Officer Seitzinger, was also eligible, but

expressed no interest in taking an examination. (Id.)

      Because the borough had not conducted an examination for the sergeant

position as of August 1, 2018, DiMarco sent an email to Defendants Tomko and

Dempsey on that date, as well as borough council members and the borough

secretary, requesting that the examination be conducted in accordance with the

civil service requirements. (Id. ¶ 13.) After DiMarco sent the email, Leskin told




                                           2
        Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 3 of 20




him that Defendant Tomko 1 was “pissed” about the email and that Leskin wanted

to keep the sergeant position without having to go through the examination

process. (Id. ¶ 15.)

       The complaint alleges that Defendants “engaged in a series of unlawful

actions to bring [DiMarco] up on unwarranted administrative charges to suspend

Plaintiff and make him ineligible for the exam.” (Id. ¶ 16.) The first such action

arose from a fundraiser at the Coal Street Pub in Schuylkill Township on

September 12, 2018, that was organized to raise money for new tasers for that

township’s police department. (Id. ¶ 17.) Despite DiMarco being on duty as a

borough police officer on the night of the fundraiser and not being at the

fundraiser, Defendants Tomko and Dempsey suspended him for five days for

purportedly engaging in “conduct unbecoming of an officer” during the fundraiser.

(Id. ¶ 18.)

       The second allegedly unlawful action occurred on or about May 20, 2019,

when DiMarco posted on his personal Facebook account about his support for




1
  The complaint alleges that “the Mayor” was “pissed.” (Id. ¶ 15.) Although the complaint
refers to “defendant Mayor” and “defendant chief,” see, e.g., id. ¶ 11, the complaint never
specifies which among Defendants Tomko and Dempsey is the mayor and which is the chief of
police. Nevertheless, Paragraph 18 refers to “the Mayor and/or Defendant Dempsey,” id. ¶ 18,
so the court will make the reasonable inference that “the Mayor” refers to Defendant Tomko and
that “chief” refers to Defendant Dempsey.
                                                 3
        Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 4 of 20




various political candidates and was suspended for one day as a result of the post.

(Id. ¶ 20.)

       The third and final allegedly unlawful action occurred on August 3, 2019,

when DiMarco was pursuing a vehicle that had multiple code violations and had

almost struck another vehicle. (Id. ¶ 19.) The other vehicle went off road and

DiMarco continued his pursuit. (Id.) In doing so, DiMarco caused damage to his

police vehicle that caused the vehicle to be totaled. (Id.) DiMarco was suspended

for five weeks because of the damage to the vehicle, despite other officers having

caused damage to their vehicles in the past and not receiving any suspension. (Id.)

       Based on Defendants’ actions, the complaint raises three causes of action

under 42 U.S.C. § 1983. (Id. at 4–8.) Count I raises a claim for retaliation in

violation of the First Amendment against Defendants Tomko and Dempsey in their

individual capacities. (Id. at 4–6.) Count II raises a claim for retaliation in

violation of the First Amendment against all Defendants. (Id. at 6–7.) Count III

raises an additional claim for retaliation against Tomko and Dempsey. (Id. at 7–8.)

Defendants moved to dismiss the complaint for failure to state a claim upon which

relief could be granted on October 5, 2020. (Doc. 9.) Briefing on the motion to

dismiss has concluded, and it is ripe for the court’s disposition. (Docs. 10, 14, 17.)

       Defendants raise seven arguments for dismissal. First, Defendants argue

that the complaint fails to state a retaliation claim upon which relief may be
                                           4
        Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 5 of 20




granted because it fails to plead a causal connection or personal involvement by

Defendants Tomko and Dempsey. (Doc. 10 at 10–14.) Second, Defendants argue

that Count II should be dismissed with regard to Tomko and Dempsey because it is

duplicative of Count I to the extent that it is raised against them in their individual

capacities and because it is duplicative of claims against the borough to the extent

that it is raised against them in their official capacities. (Id. at 15.) Third,

Defendants argue that Count III should be dismissed because it is duplicative of

Counts I and II. (Id. at 16.) Fourth, Defendants argue that the complaint fails to

state a municipal liability claim upon which relief may be granted against the

borough. (Id. at 16–18.) Fifth, Defendants argue that the complaint fails to state a

claim for supervisory liability against Tomko and Dempsey. (Id. at 18.) Sixth,

Defendants argue that any claim for injunctive relief should be dismissed. (Id. at

18–20.) Finally, Defendants argue that DiMarco’s claim for punitive damages

should be dismissed to the extent that it is raised against the borough and against

Tomko and Dempsey in their official capacities. (Id. at 20.)

      DiMarco argues that the motion to dismiss should be denied because he

adequately pleads the elements of a First Amendment retaliation claim, because

Count II is not duplicative, and because he adequately pleads a municipal liability

claim against the borough. (Doc. 14.)



                                            5
        Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 6 of 20




                                     JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012). In reviewing a motion

to dismiss, the court is “required to accept as true all allegations in the complaint
                                            6
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 7 of 20




and all reasonable inferences that can be drawn from them after construing them in

the light most favorable to the nonmovant.” Connelly v. Lane Constr. Corp., 809

F.3d 780, 786 n.2 (3d Cir. 2016) (quoting Foglia v. Renal Ventures Mgmt, LLC,

754 F.3d 153, 154 n.1 (3d Cir. 2014)).

                                    DISCUSSION

      A. DiMarco’s Retaliation Claim Is Dismissed in Part

      The court will first address the argument that the complaint fails to state a

retaliation claim upon which relief may be granted. To state a claim for retaliation,

a plaintiff must allege that “(1) he engaged in constitutionally protected conduct,

(2) the defendant engaged in retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal link

existed between the constitutionally protected conduct and the retaliatory action.”

Javitz v. Cty. of Luzerne, 940 F.3d 858, 863 (3d Cir. 2019) (quoting Baloga v.

Pittston Area Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019)). Because the retaliation

claims are based on three discrete events, the court will analyze each separately.

         1. The Complaint States a Retaliation Claim Based on the
            Fundraiser

      The court will first address whether the complaint states a retaliation claim

upon which relief may be granted with respect to the September 12, 2018

fundraiser. Defendants’ argument for dismissal of the fundraiser claim arises from

                                          7
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 8 of 20




the allegation that DiMarco was not in attendance at the fundraiser. Based on that

allegation, Defendants argue that any retaliation claim arising from the fundraiser

must fail because DiMarco could not have engaged in any protected activity at the

fundraiser if he was not there. (Doc. 10 at 12–13.) DiMarco argues that he can

still state a retaliation claim because, under Heffernan v. City of Paterson, N.J., 578

U.S. __, 136 S. Ct. 1412, 1418 (2016), an employer may still be liable for

retaliation where the employer “takes an adverse action against an individual in the

mistaken belief that the individual has engaged in activity that the First

Amendment protects.” (Doc. 14 at 5.)

      DiMarco is correct. Under Heffernan, a defendant may be liable for

retaliation under the First Amendment when the defendant takes a retaliatory

action against a plaintiff based on the defendant’s mistaken belief that the plaintiff

has engaged in protected activity. Heffernan, 136 S. Ct. at 1418. Here, the

complaint alleges that DiMarco was suspended for his actions at the fundraiser,

despite the fact that he was not actually at the fundraiser. (Doc. 1 ¶¶ 17–18.) This

is sufficient to infer that Defendants suspended DiMarco based on a mistaken

belief that he engaged in protected activity during the fundraiser, and the complaint

therefore states a retaliation claim under Heffernan.




                                           8
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 9 of 20




         2. The Complaint States a Retaliation Claim with Regard to the
            Facebook Post, But Only Against Defendant Dempsey

      The court will next address whether the complaint states a retaliation claim

upon which relief may be granted based on DiMarco’s May 20, 2019 Facebook

post. According to the complaint, DiMarco posted “about his support for various

political candidates” on his personal Facebook page while off duty on May 20,

2019, and was given a one-day suspension for the post. (Doc. 1 ¶ 20.)

      Defendants essentially concede that the complaint adequately pleads the

elements of a retaliation claim with regard to the Facebook post, but argue that the

claim should be dismissed with regard to Defendants Tomko and Dempsey

because the complaint does not plead that they were personally involved in the

suspension. (Doc. 10 at 14.)

      For a defendant to be held liable for violation of a plaintiff’s civil rights, the

defendant must have personal involvement in the alleged wrongs. Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). A complaint therefore must

plead a defendant’s personal involvement in order to survive a motion to dismiss,

which can be accomplished by alleging “the defendant’s participation in or actual

knowledge of and acquiescence in the wrongful conduct.” Chavarriaga v. N.J.

Dep’t of Corrs., 806 F.3d 210, 222 (3d Cir. 2015).




                                           9
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 10 of 20




      Here, the complaint does not specifically allege that Defendants Tomko and

Dempsey were personally involved in suspending DiMarco for the Facebook post,

but it is nonetheless reasonable to infer that Defendant Dempsey was personally

involved in the suspension. See, e.g., Connelly, 809 F.3d at 786 n.2 (stating that a

district court is required to accept as true any inferences that reasonably follow

from the allegations in a complaint). The complaint alleges that there was one

chief of police at the top of the police department’s organizational structure and

that DiMarco was suspended based on his Facebook post. (See Doc. 1 ¶¶ 10, 20.)

It is reasonable to infer from these allegations that Dempsey, as the chief of police,

was personally involved in the decision to suspend DiMarco.

      It is not, however, reasonable to make the same inference with regard to

Defendant Tomko. There are no allegations in the complaint from which it could

be reasonably inferred that the mayor of the borough was personally involved in

day-to-day personnel decisions within the police department, and there is therefore

no reasonable basis to assume that Tomko was personally involved in the decision

to suspend DiMarco. The court accordingly finds that the complaint adequately

pleads Defendant Dempsey’s personal involvement, but does not adequately plead

Defendant Tomko’s personal involvement.

      The court further concludes that the complaint adequately pleads the

substantive elements of a retaliation claim. As noted above, the complaint alleges
                                          10
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 11 of 20




that DiMarco posted about his support for various political candidates on his

Facebook page while off duty and was subsequently suspended for that post. This

is sufficient to allege (1) protected activity, (2) a retaliatory action, and (3) a causal

connection between the protected activity and the retaliatory action. Accordingly,

the court will dismiss the retaliation claim arising from the Facebook incident

against Defendant Tomko based on lack of personal involvement, but will allow

the claim to proceed with respect to Defendant Dempsey.

          3. The Complaint Fails to State a Retaliation Claim Arising from the
             Incident in Which DiMarco Totaled His Vehicle

      The third and final incident on which DiMarco bases his retaliation claim is

the August 3, 2019 incident in which DiMarco totaled his vehicle. According to

the complaint, DiMarco was involved in a pursuit with another vehicle which

resulted in him totaling his vehicle. (Doc. 1 ¶ 19.) He was subsequently

suspended for five weeks, despite other police officers not having received

suspensions for other incidents in which they had damaged their vehicles. (Id.)

      Defendants raise two arguments as to why any retaliation claim arising from

this incident should be dismissed: that the complaint fails to plead a causal

connection between DiMarco’s protected activity and the suspension, and that the

complaint fails to plead that Defendants Tomko and Dempsey were personally

involved in the suspension. (Doc. 10 at 14.)

                                            11
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 12 of 20




       A complaint may adequately allege a causal connection between a plaintiff’s

protected activity and a defendant’s allegedly retaliatory conduct by alleging (1)

that the defendant gave an “inconsistent explanation for taking an adverse

employment action” against the plaintiff, (2) “a pattern of antagonism” against the

plaintiff, or (3) an unusually suggestive temporal proximity between the protected

activity and the defendant’s conduct. Carvalho-Grevious v. Del. State Univ., 851

F.3d 249, 260 (3d Cir. 2017). The alleged circumstances as a whole may also be

sufficient to infer retaliation. Id.

       Here, the court finds that the complaint does not adequately plead a causal

connection between DiMarco’s protected activity and his suspension for totaling

his vehicle. The complaint does not allege a pattern of antagonism that would

support an inference of retaliation, nor is there any unusually suggestive temporal

proximity between DiMarco’s protected activity and the suspension, as DiMarco’s

email was sent on August 1, 2018, and the suspension occurred approximately a

year later, on August 3, 2019. (See Doc. 1 ¶¶ 13, 19.) Although the complaint

alleges that other officers were not suspended for damaging their vehicles, this

allegation is not by itself sufficient to support an inference of retaliation since it is

not clear from the complaint that other officers totaled their vehicles or that they

took actions to cause the damage to their vehicles that were similar to DiMarco’s



                                            12
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 13 of 20




actions. Accordingly, the court will grant the motion to dismiss with respect to any

retaliation claim arising from DiMarco’s suspension for totaling his vehicle.

      Moreover, for the same reasons that the complaint fails to allege Defendant

Tomko’s personal involvement in DiMarco’s suspension for the Facebook post, the

complaint also fails to allege Tomko’s personal involvement in the suspension for

the damage to DiMarco’s vehicle.

      B. The Complaint Fails to State a Municipal Liability Claim Upon
         Which Relief May Be Granted

      Having concluded the analysis as to whether the complaint states a

retaliation claim upon which relief may be granted, the court turns its attention to

whether the complaint states a municipal liability claim upon which relief may be

granted against the borough.

      Local governments may not be held vicariously liable for their employees’

actions under 42 U.S.C. § 1983. Connick v. Thompson, 563 U.S. 51, 60 (2011)

(citing Monell v. Dep’t of Soc. Servs. Of City of New York, 436 U.S. 658, 691

(1978)). Instead, a local government may only be held liable if the action that

injured the plaintiff was “pursuant to official municipal policy.” Id. (quoting

Monell, 436 U.S. at 691). “Official municipal policy includes the decisions of a

government’s lawmakers, the acts of its policymaking officials, and practices so

persistent and widespread as to practically have the force of law.” Id. (quoting

                                          13
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 14 of 20




Monell, 436 U.S. at 691). To state a claim for relief against a local government, a

plaintiff “must identify a custom or policy, and specify what exactly the custom or

policy was.” McTernan v. City of York, Pa., 564 F.3d 636, 658 (3d Cir. 2009)

(citing Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008)).

      Defendants in this case argue that the claims against the borough should be

dismissed because the complaint fails to allege the existence of any custom or

policy. (Doc. 10 at 16–18.) DiMarco argues that he has adequately stated a claim

for municipal liability because, under Pembaur v. City of Cincinnati, 475 U.S. 469

(1986), “a municipality may be liable under 42 U.S.C. § 1983 for a single decision

by its ‘policymaking officials,’ even if the conduct generated by the decision

occurs only once, and affects only a single plaintiff.” (Doc. 14 at 6.)

      Having reviewed the complaint, the court will dismiss the municipal liability

claim because the complaint does not “identify a custom or policy” or “specify

what exactly the custom or policy was.” McTernan, 564 F.3d at 658. Other than

the conclusory statement that “Defendants developed and maintained a number of

deficient policies and/or customs which caused the deprivation of Plaintiff’s

constitutional rights,” the complaint contains no allegations whatsoever concerning

any borough custom or policy.

      DiMarco argues that a single action is sufficient to establish municipal

liability under Pembaur, but his reliance on Pembaur is misplaced. Although it is
                                          14
        Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 15 of 20




true under Pembaur that a single action may establish the existence of municipal

policy in appropriate circumstances, 475 U.S. at 480, DiMarco’s argument is

foreclosed by the Supreme Court’s later decision in City of St. Louis v. Praprotnik,

485 U.S. 112 (1988).

       In Praprotnik, an architect who worked for the city of St. Louis was

suspended for fifteen days for violating a city policy on accepting outside clients.

Id. at 114–15. The architect appealed the suspension to the city’s Civil Service

Commission, which reversed the suspension. Id. at 115. The architect’s

immediate supervisors, allegedly angered by the suspension being overturned,

began retaliating against the architect, which culminated in his termination some

years later. Id. at 115–16. The architect filed a retaliation suit against the

individual supervisors and against the city for municipal liability. Id. at 116.

       On appeal, the Supreme Court held that the city could not be held liable

under a municipal liability theory because the retaliatory actions by the individual

supervisors could not be considered municipal actions. Id. at 128–29 (plurality

opinion); id. at 137–42 (Brennan, J., concurring).2 The Court offered two theories

for this conclusion. Justice O’Connor, writing for the plurality of the Court,




2
  The Court’s judgment in Praprotnik was announced by a plurality of the Court, but seven of the
eight justices who considered the case agreed that the city could not be held liable. Id. at 128–29
(plurality opinion); id. at 137–42 (Brennan, J., concurring).
                                                  15
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 16 of 20




reasoned that municipal liability was inappropriate because “The city cannot be

held liable under § 1983 unless respondent proved the existence of an

unconstitutional municipal policy. [And] Respondent does not contend that

anyone in city government ever promulgated, or even articulated, such a policy.”

Id. at 128 (plurality opinion). Justice Brennan, concurring in the judgment and

writing on behalf of himself and Justices Marshall and Blackmun, reasoned that

municipal liability was inappropriate where the retaliatory action was not based on

the exercise of policymaking power but rather was based on “abuse of the

discretionary authority the city had entrusted” to the individual supervisors. Id. at

137 (Brennan, J., concurring).

      The complaint in this case suffers from the same defects as the complaint in

Praprotnik. There is no allegation of any borough custom or policy that led to

DiMarco’s harm, nor are there any allegations in the complaint from which it could

be inferred that the allegedly retaliatory actions against DiMarco constituted an

exercise of policymaking authority. Rather, it appears from the allegations in the

complaint that DiMarco’s three suspensions were simply an exercise of the

“discretionary authority” that the city had entrusted to Defendant Dempsey. Id. at

137 (Brennan, J., concurring). Accordingly, the court concludes that the complaint

fails to state a municipal liability claim upon which relief may be granted.



                                          16
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 17 of 20




      C. Counts II and III of the Complaint Are Dismissed as Duplicative

      The court will next address Defendants’ argument that Count II is

duplicative with respect to Defendants Dempsey and Tomko and that Count III is

duplicative of Counts I and II. (See Doc. 10 at 15–16.) DiMarco acknowledges

that Count II is redundant with respect to Defendants Dempsey and Tomko, but

asserts that that redundancy “is merely semantic, and does not require that the

count be stricken.” (Doc. 14 at 5.) DiMarco does not address the argument that

Count III is duplicative. (See id.) Accordingly, because DiMarco concedes that

Count II is duplicative to the extent that it is raised against Dempsey and Tomko

and that count III is duplicative of Counts I and II, the court will dismiss those

counts.

      D. The Complaint Is Dismissed to the Extent That it Raises a
         Supervisory Liability Claim

      Defendants’ fifth argument for dismissal is that the complaint should be

dismissed to the extent that it raises a supervisory liability claim against

Defendants Tomko and Dempsey. (Doc. 10 at 18.) DiMarco does not address this

argument. (See Doc. 14.) Accordingly, because DiMarco concedes the argument,

the court will dismiss the complaint to the extent that it raises a supervisory

liability claim against Tomko and Dempsey.




                                           17
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 18 of 20




      E. The Claim for Injunctive Relief Is Dismissed

      In their sixth argument for dismissal, Defendants argue that the complaint

should be dismissed to the extent that it seeks injunctive relief because DiMarco

does not have a likelihood of success on the merits and because DiMarco has not

alleged “that he is at risk of suffering imminent or ongoing irreparable injury.”

(Doc. 10 at 19.) DiMarco argues that his request for injunctive relief should not be

dismissed because “an injunction against further retaliation would be a logical and

appropriate” remedy if DiMarco proved that he had been subjected to

unconstitutional retaliation. (Doc. 14 at 6.)

      A plaintiff cannot obtain injunctive relief if he has not alleged that he will

suffer future harm. The requirement that a plaintiff “show a cognizable risk of

future harm” is “the most basic rule of preventive injunctive relief.” SEC v.

Gentile, 939 F.3d 549, 556 (3d Cir. 2019) (citing United States v. Or. State Med.

Soc., 343 U.S. 326, 333 (1952)). Past conduct “is insufficient to warrant injunctive

relief unless it is accompanied by ‘continuing, present adverse effects.’” Giterman

v. Pocono Med. Ctr., 361 F. Supp. 3d 392, 405 (M.D. Pa. 2019) (quoting Doe v.

Nat’l Bd. of Med. Examiners, 210 F. App’x 157, 159–60 (3d Cir. 2006)).

      In this case, DiMarco does not allege any cognizable risk of future harm

arising from the Defendants’ conduct. His request for injunctive relief is

accordingly dismissed.
                                          18
       Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 19 of 20




      F. DiMarco’s Request for Punitive Damages Is Dismissed in Part

      Finally, Defendants argue that the complaint should be dismissed to the

extent that it seeks punitive damages against the borough and against the individual

defendants in their official capacities because such damages are unavailable under

42 U.S.C. § 1983. (Doc. 10 at 20.) DiMarco concedes this argument and clarifies

“that his claim for punitive damages is asserted against the individual defendants

only.” (Doc. 14 at 3 n.1) The court will accordingly dismiss the complaint to the

extent that it seeks punitive damages against the borough or against the individual

defendants in their official capacities.

      G. DiMarco Is Granted Leave to Amend

      Before dismissing a civil rights complaint for failure to state a claim upon

which relief may be granted, a district court “must permit a curative amendment

unless such an amendment would be inequitable or futile.” Phillips v. Cty. of

Allegheny, 515 F.3d 224, 245 (3d Cir. 2008) (citing Alston v. Parker, 363 F.3d

229, 235 (3d Cir. 2004)). Here, with the exception of DiMarco’s claim for

punitive damages against the borough and the individual defendants in their

official capacities, the court finds that amendment of DiMarco’s claims would be

neither inequitable nor futile. The court will accordingly grant DiMarco leave to

file an amended complaint.



                                           19
      Case 3:20-cv-01335-JPW Document 19 Filed 01/06/21 Page 20 of 20




                                  CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss is granted in part

and denied in part. An appropriate order follows.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

Dated: January 6, 2021




                                        20
